Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/289026 application filed 4/27/21.  
Claims 1-14 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 4/27/21 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the Office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 103(a) as being obvious over SRIRAAM R. CHANDRASEKARAN ET AL: "Antioxidants from Slow Pyrolysis BioOil of Birch Wood: Application for Biodiesel and Biobased Lubricants", ACS Sustainable Chemistry & Engineering, vol. 4, no. 3, 7 March 2016 (2016-03-07), pages 1414-1421, (on IDS filed 4/27/21), in view of PAPTCHIKINE ET AL. (WO2015199608; 12/2015) and as evidence by HABEEB ET AL. (US PG PUB 20110082062) and CAPANEMA ET AL. (US PG PUB 20140275501) in their entirety.  Hereby referred to as CHANDRASEKARAN, PAPTCHIKINE, HABEEB and CAPANEMA.  
Regarding claims 1-14:
CHANDRASEKARAN teaches biodiesel compositions comprising de-polymerized lignin (bio-oils) from birch wood or Kraft lignin, a method of producing this biodiesel composition by combining the depolymerized lignin with biodiesel (soybean oil methyl ester) and the use of the depolymerized lignin as stabilization agent for reducing oxidation of biodiesel (see also FIG 5, TABLE 4). The weight average molecular weight of the depolymerized lignin is 140 to 277 g/mol (TABLE 2).  It is noted that the relative TEAC value and the molecular weight of the depolymerized lignin in relation to the original lignin are not considered distinguishing features because it is considered as being implicit for the depolymerized lignin that the TEAC value is at most 50 % and the molecular weight at most 60 % of the corresponding original lignin, with this corresponding lignin may be.  Therefore the problem to be solved may be regarded as to propose an alternative 
Although, CHANDRASEKARAN teaches the weight average molecular weight of the depolymerized lignin is 140 to 277 g/mol; however PAPTCHIKINE teaches a method for producing de-polymerized lignin which can be considered a stabilization agent. The process comprises providing lignin and subjecting the lignin to a de-polymerization process at a pH of 8 or higher, i.e. under base catalyzed conditions to obtain depolymerized lignin of weight average molecular weight of 500 to 900 g/mol (see PAPTCHIKINE claims 1, 4, 5, 6).
Therefore, CHANDRASEKARAN in view of PAPTCHIKINE teachings it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
CHANDRASEKARAN does not explicitly teach the sulfur content or that the lignin is a technical lignin; however it is within the scope of CHANDRASEKARAN as evident by HABEEB teachings in para [0018] wherein the non-olefins are substantially comprised of paraffins, and sulfur in an amount of less than 1 ppm.  An effective amount of sulfur-free anti-oxidant is identified as 5 to 500 ppm, preferably 8 to 200 ppm of additive; and CAPANEMA teachings that it is known in the 
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771